DETAILED ACTION 



Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Background
This application is a continuation in part of application number 15/931,496, filed on 05/13/20, now US Patent Number 11,104,514.
The Applicant’s Request for Continued Examination, filed on 05/20/22, along with the Information Disclosure Statements filed on 05/20/22 and 06/02/22 have been entered.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is the examiner’s statement of reasons for allowance: independent claim 1 is on a handling robot and recites, in part, “a fork supported by the support bracket and configured to rotate around the vertical direction relative to the support bracket, the fork being configured to transport an inventory item between a warehouse shelf and one of the plurality of storage units, the fork comprising: a temporary storage unit configured to temporarily store the inventory item on the temporary storage unit; two telescopic arms symmetrically distributed at two sides of the temporary storage unit, each of the two telescopic arms being configured to extend in a direction of extension or retract in order to transport the inventory item; a U-shaped housing provided with a single opening in a direction parallel to the direction of extension, the each of the two telescopic arms being only extendable in a direction through the single opening; and a pusher assembly installed to the each of the two telescopic arms and comprising: a push rod fixedly installed to the each of the two telescopic arms and configured to push the inventory item away from the temporary storage unit through the single opening; and a manipulator installed to the each of the two telescopic arms and configured to fold or unfold relative to the each of the two telescopic arms, the manipulator being configured to pull the inventory item into the temporary storage unit through the single opening.”  These limitations, either alone or in combination, when considering the claim as a whole were not found in the prior art.  
The closest prior art is US Pat. No. 10,683,171 to Jarvis et al. which discloses a storage and retrieval system comprising an automated guided vehicle having a container handling mechanism for storing and retrieving items on shelving units.  However, Jarvis et al. does not describe or suggest the container handling mechanism having a U-shaped housing with a pair of telescoping arms and foldable manipulators recited in the claim.  Therefore, claim 1 is allowable as well as any claims 2-15 depending therefrom.
Secondly, independent claim 16 is allowable as it recites features similar to those features in the limitations of claim 1 above.  Claims 17-30 are allowable as they depend from claim 16.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655